Case: 20-50273     Document: 00516186286         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 31, 2022
                                  No. 20-50273
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Padilla Espinoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-214-1


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Roberto Padilla Espinoza pleaded guilty to conspiracy to possess with
   intent to distribute five grams or more of actual methamphetamine. The
   district court sentenced him within the advisory guidelines range to 162
   months of imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50273      Document: 00516186286          Page: 2     Date Filed: 01/31/2022




                                    No. 20-50273


          The parties dispute whether the waiver of appeal provision in the plea
   agreement Espinoza signed should preclude us from addressing the merits of
   his arguments.     The issue whether a waiver bars an appeal is not
   jurisdictional. United States v. Story, 439 F.3d 226, 230-31 (5th Cir. 2006).
   Therefore, we will pretermit this issue.
          Espinoza argues that the district court procedurally erred in assessing
   six criminal history points under U.S.S.G. § 4A1.1(c) because a defendant
   can receive no more than four points under that Guideline. Because Espinoza
   failed to raise this argument in the district court, plain error review applies.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). The district court did
   not err, plainly or otherwise, in calculating the criminal history score because
   the district court did not assess more than four points under § 4A1.1(c). See
   id.
          Finally, Espinoza argues that his sentence was substantively
   unreasonable because the district court sentenced him at the high end of the
   guidelines range based on unscored convictions.           We need not decide
   whether our review is limited to plain error because Espinoza cannot prevail
   even on abuse of discretion review. See United States v. Holguin-Hernandez,
   955 F.3d 519, 520 n.1 (5th Cir. 2020) (opinion on remand) (per curiam).
          A properly calculated sentence within the guidelines range “is
   presumptively reasonable, and this presumption is rebutted only if the
   appellant demonstrates that the sentence does not account for a factor that
   should receive significant weight, gives significant weight to an irrelevant or
   improper factor, or represents a clear error of judgment in balancing
   sentencing factors.” United States v. Hernandez, 876 F.3d 161, 166 (5th Cir.
   2017) (per curiam). The district court heard arguments for a sentence at the
   low end of the guidelines range and considered the 18 U.S.C. § 3553(a)
   factors. The district court was free to consider Espinoza’s prior uncounted




                                          2
Case: 20-50273     Document: 00516186286          Page: 3   Date Filed: 01/31/2022




                                   No. 20-50273


   convictions. See United States v. Lopez-Velasquez, 526 F.3d 804, 805-08 (5th
   Cir. 2008) (per curiam); United States v. Zuniga-Peralta, 442 F.3d 345, 347-
   48 (5th Cir. 2006). Thus, the district court did not give weight to an
   improper or irrelevant factor. See Hernandez, 876 F.3d at 166. Because
   Espinoza has not rebutted the presumption that his within-guidelines
   sentence is reasonable, he has not shown that the district court abused its
   discretion in sentencing him to 162 months of imprisonment. See id. at 166-
   67.
         The judgment of the district court is AFFIRMED.




                                        3